             Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 1 of 19


 1 Alexandra Moss (SBN 302641)
   alex@eff.org
 2 Aaron Mackey (SBN 286647)

 3 amackey@eff.org
   ELECTRONIC FRONTIER FOUNDATION
 4 815 Eddy Street
   San Francisco, CA 94109
 5 Tel.: (415) 436-9333
   Fax.: (415) 436-9993
 6

 7 Attorneys for Intervenor
   ELECTRONIC FRONTIER FOUNDATION
 8

 9                                    UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
11                                            SAN FANCISCO DIVISION
12

13 UNILOC USA, INC. and UNILOC                        )   Case Nos.: 3:18-cv-00360 (WHA)
14 LUXEMBOURG, S.A.,                                  )              3:18-cv-00358 (WHA)
                                                      )              3:18-cv-00363 (WHA)
15                              Plaintiffs,           )              3:18-cv-00365 (WHA)
                                                      )              3:18-cv-00572 (WHA)
16          v.                                        )
                                                      )
17
     APPLE INC.,                                      )
18                                                    )   REPLY IN SUPPORT OF THIRD
                                Defendant.            )   MOTION OF ELECTRONIC FRONTIER
19                                                    )   FOUNDATION TO INTERVENE FOR
                                                      )   LIMITED PURPOSE OF OPPOSING
20                                                    )   MOTIONS TO SEAL
                                                      )
21
                                                      )   Date: December 17, 2020
22                                                    )   Time: 8:00 AM
                                                      )   Courtroom 12, 19th Floor
23                                                    )   Honorable William Alsup
24

25

26

27

28


     Case Nos. 3:18-cv-00360 (WHA),                                  REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
                Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 2 of 19


 1                                                          TABLE OF CONTENTS

 2
                                                                                                                                                      Page
 3

 4

 5    TABLE OF AUTHORITIES .......................................................................................................... ii

 6    I.        INTRODUCTION ................................................................................................................. 1
 7
      II.       ARGUMENT ......................................................................................................................... 3
 8         A.     Uniloc Failed to Acknowledge, Let Alone Overcome, the Strong Presumption of
                  Public Access that Attaches to Court Records and Proceedings. ........................................3
 9

10         B.     Uniloc’s Opposition Rehashes Arguments and Evidence this Court Has Rejected
                  Twice. ..................................................................................................................................5
11
                1.      Uniloc’s Conclusory Assertions Do Not Establish Concrete or Particular Reasons for
12                      Secrecy. ..........................................................................................................................5
13              2.      Blanket protective orders without more do not justify sealing. .....................................5
14              3.      Uniloc Has Failed to Show Basic Licensing Information is a Trade Secret. .................6
15
                4.      Patent Licensing Information Is Not Per Se Sealable. ...................................................7
16
           C.     Uniloc Failed to Justify Sealing Court Records, Including an Entire Exhibit, Filed
17                with Apple’s New Motion to Dismiss .................................................................................8

18              1.      Uniloc Failed to Justify Sealing an Entire Documentary Exhibit. .................................8

19              2.      Uniloc Cannot Seal Witness Testimony That Has Been Publicly Disclosed. .............10
20         D.     Denying Uniloc’s Sealing Requests in Full Will Provide the Relief EFF Seeks and
                  Vitiate the Need for Further Intervention Unless Uniloc Appeals. ...................................10
21

22         E.     The Court Should Deny Uniloc’s Request to Sanction EFF for Seeking to
                  Vindicate the Public’s Right to Access Improperly Sealed Court Records. ......................12
23

24    III.      CONCLUSION .................................................................................................................... 14

25

26

27

28
                                                                                i
     Case Nos. 3:18-cv-00360(WHA),                                                                       REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
              Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 3 of 19


 1
                                                      TABLE OF AUTHORITIES
 2

 3                                                                                                                                            Page

 4
     CASES
 5
     Cardiac Pacemakers, Inc. v. St. Jude Med., Inc.,
 6
       No. 1:96-cv-1718-DFH-TAB, 2007 WL 141923 (S.D. Ind. Jan. 16, 2007) ................................... 13
 7
     Courthouse News Serv. V. Planet,
 8
       947 F.3d 581 (9th Cir. 2020) ...................................................................................................... 4, 13
 9
     Ctr. For Auto Safety v. Chrysler Grp., LLC,
10
       809 F.3d 1092 (9th Cir. 2016) .......................................................................................................... 5
11
     Foltz v. State Farm Mut. Auto. Ins. Co.,
12
        331 F.3d 1122 (9th Cir. 2003) ......................................................................................................... 6
13
     In re Violation of Rule 28(D),
14
       635 F.3d 1352 (2011) ............................................................................................................ 4, 12, 14
15
     Kamakana v. City & Cty. of Honolulu,
16
       447 F.3d 1172 (9th Cir. 2006) ................................................................................................ 3, 6, 11
17
     Nevro Corp. v. Bos. Sci. Corp.,
18
       312 F. Supp. 3d 804 (N.D. Cal. 2018) ............................................................................................ 14
19
     Nixon v. Warner Commc’ns, Inc.,
20
       435 U.S. 589(1978) ........................................................................................................................... 4
21
     Phoenix Newspapers v. U.S. District Court,
22
       156 F.3d 940 (9th Cir. 1998) .......................................................................................................... 11
23
     Richmond Newspapers, Inc. v. Virginia,
24
       448 U.S. 555 (1980) .......................................................................................................................... 4
25
     Takeda Pharm. U.S.A., Inc. v. Mylan Pharm., Inc.,
26
       No. cv-19-2216-RGA, 2019 WL 6910264 (D. Del. Dec. 19, 2019) .............................................. 13
27

28
                                                                            ii
     Case Nos. 3:18-cv-00360(WHA),                                                                  REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
                  Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 4 of 19


 1 Uniloc 2017 LLC v. Apple, Inc.,

 2        964 F.3d 1351 (Fed. Cir. 2020)................................................................................................ passim
 3 Uniloc v. Google,

 4        No. 4:20-cv-05345-YGR (N.D. Cal.) ............................................................................................. 10
 5 United Tactical Sys., LLC v. Real Action Paintball, Inc.,

 6        No. 14-CV-04050-MEJ, 2017 WL 4865558 (N.D. Cal. Oct. 27, 2017)........................................... 6
 7 USB Techs. v. Piodata, Inc., No. CV 19-8369-GW (ASx), 2018 WL 8807790 (C.D. Cal., Dec. 31,

 8        2019) ................................................................................................................................................. 9
 9
      RULES
10

11 N.D. Cal. Civil L. R. 79-5(d) .............................................................................................................. 11

12 N.D. Cal. Civil L.R. 7–8 ..................................................................................................................... 14

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                                                   iii
      Case Nos. 3:18-cv-00360(WHA),                                                                          REPLY ISO MOTION TO INTERVENE
      -00358, -00363, 00365, 00572
             Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 5 of 19


 1 I.       INTRODUCTION
 2          Nothing in Uniloc’s opposition should alter this Court’s previous conclusion that the
 3
     public’s right of access to judicial records requires unsealing the materials that remain at issue.
 4
     Uniloc has had four opportunities to justify its ongoing sealing of third-party materials by
 5
     demonstrating that compelling reasons justify overcoming the public’s presumptive right of
 6

 7 access. It has failed each time to do so, including in its opposition, which does not provide any

 8 new facts or legal argument to meet Uniloc’s burden to maintain these materials under seal. The

 9 Court should thus grant EFF’s unsealing motion and make these materials public.

10          Uniloc’s opposition continues to get the public’s presumptive right of access backwards.
11
     Uniloc argues as though it were entitled to seal court records, and the public has the burden to
12
     prove it needs access. The Federal Circuit has already corrected Uniloc’s cramped interpretation
13
     of the law: the public has access by default, and the proponent of sealing must prove compelling
14

15 reasons for secrecy exist to override that presumption.

16          EFF’s renewed motion asked this Court to unseal three categories of records: (1) briefs

17 and exhibits that the Court refused to seal—a decision the Federal Circuit affirmed; (2) third-

18
     party materials that the Federal Circuit remanded to make particularized determinations about
19
     what could be sealed, and (3) materials filed with Apple’s motion to dismiss in a related case.
20
     After EFF filed its motion, Uniloc filed public versions of the materials that the Federal Circuit
21
     affirmed should be unsealed. Hence, only the third-party materials subject to the Federal
22

23 Circuit’s remand order and the materials filed under seal in support of Apple’s motion to dismiss

24 remain at issue.

25          With respect to third-party materials on remand, Uniloc has submitted no new evidence
26
     or argument, relying again on the same generalized assertions this Court has rejected twice
27
     before. But the Federal Circuit demanded more in its remand, requiring Uniloc to put forward
28
                                                       1
     Case No. 3:18-cv-00360 (WHA),                                    REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
             Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 6 of 19


 1 evidence and argument that would permit a more particularized showing regarding whether and

 2 to what extent the materials could be unsealed. Rather than making particularized showings for

 3
     redacting certain information or specific records, Uniloc’s sealing request remains overbroad. It
 4
     asks this Court to keep secret basic licensing information, like the dates of its patent licenses,
 5
     even when those third-party licensees agree that information can be made public. This falls short
 6

 7 of justifying broad oversealing of the third-party materials.

 8          Uniloc’s sealing requests in connection with Apple’s new motion to dismiss are similarly

 9 deficient. Again, they are overbroad: Uniloc is asking to seal an entire exhibit and information

10
     publicly disclosed, at least in part, on other case dockets. Uniloc’s sealing requests are also
11
     devoid of support: conclusory, self-serving assertions provided by Uniloc’s counsel and licensees
12
     do not establish the compelling reasons necessary to rebut the public’s presumptive right of
13
     access. The assertions provided by Uniloc’s licensees are similarly conclusory and self-serving,
14

15 but they also fail to show the sealed materials contain trade secrets or anything that could harm

16 their competitive standing if disclosed. Third, given this Court granted Apple’s motion to dismiss

17 last week, the public’s right of access to these materials is all the more urgent, particularly given

18
     that the motion and evidence filed with it convinced this Court to change its standing decision.
19
            Uniloc is correct that the key touchstone of public access to judicial records is to ensure
20
     judicial accountability and public confidence in the administration of justice. But those principles
21

22 show why the public’s access to this information outweighs Uniloc and Fortress’s vague and

23 conclusory claims to need to blanket secrecy in litigation they initiated.

24          Rather than recognize its own intransigence and failure to comply with the public’s right
25 of access, Uniloc asks this Court to sanction EFF. This is absurd. Uniloc is not just asking this

26
     Court to sanction EFF, a nonprofit organization, for seeking to vindicate the public’s right of
27
     access. Uniloc is also sending a message to the broader public: assert your rights to access
28
                                                       2
     Case No. 3:18-cv-00360 (WHA),                                     REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
             Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 7 of 19


 1 judicial records at your own peril of being subject to sanctions. The Court should not

 2 countenance such behavior or join Uniloc’s effort to chill the public’s right of access.

 3
            Moreover, Uniloc’s arguments for sanctions are specious. The Court’s previous denials
 4
     of EFF’s motions to intervene had the practical effect of granting EFF and the public all the
 5
     relief sought in those motions: access to judicial records. The Court’s denials make sense in light
 6

 7 of the fact that EFF has no desire to be a party to the underlying patent dispute.

 8          EFF would gladly accept denial of its intervention request should the Court once more

 9 agree to unseal judicial records. The Court’s previous orders also demonstrate the futility of

10
     Uniloc’s sanctions argument: EFF supports those decisions—including defending them on
11
     appeal—and therefore does not want them to be reconsidered. In any event, as a non-party, EFF
12
     cannot move for reconsideration of the Court’s previous orders under the Local Rules. And the
13
     Local Rules require Uniloc to move for sanctions in a separate motion rather than raising it
14

15 obliquely in its opposition.

16 II.      ARGUMENT
17          A.      Uniloc Failed to Acknowledge, Let Alone Overcome, the Strong Presumption
                    of Public Access that Attaches to Court Records and Proceedings.
18

19          Uniloc continues to argue that the presumption of public access is limited to information

20 in court filings that the public needs to verify a court’s conclusion. See Dkt. 208 at 5–6. No
21 authority supports that backwards argument. It is well-established that “judicial records are

22 public documents almost by definition, and the public is entitled to access by default.” Uniloc

23
     2017 LLC v. Apple, Inc., 964 F.3d 1351, 1362 (Fed. Cir. 2020) (quoting Kamakana v. City &
24
     Cty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006) (internal quotation marks omitted).
25
            As the Federal Circuit explained when rejecting Uniloc’s presumption-flipping argument
26

27 and affirming this Court’s decision: “The district court was not required to seal any information

28 that was not ‘directly relevant’ to its ruling on Apple’s motion to dismiss; instead, all filings
                                                      3
     Case No. 3:18-cv-00360 (WHA),                                   REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
             Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 8 of 19


 1 were presumptively accessible, and it was Uniloc’s duty to provide compelling reasons for

 2 shielding particular materials from public view.” Uniloc, 964 F.3d at 1362. As the proponent of

 3
     sealing, it is Uniloc’s duty to show compelling reasons for keeping particular records under seal.
 4
     As the representative of the public seeking—and thus lacking—access intervenor EFF has no
 5
     such duty; if Uniloc fails to meet its burden, the default rule of public access applies and requires
 6

 7 that records be unsealed.

 8          The flaw in Uniloc’s argument is best illustrated by the public’s corollary right to access

 9 judicial proceedings. See In re Violation of Rule 28(D), 635 F.3d at 1356 (recognizing common

10
     law presumption and constitutional right of access to “court proceedings” under Nixon v. Warner
11
     Commc’ns, Inc., 435 U.S. 589, 597–99 (1978) and Richmond Newspapers, Inc. v. Virginia, 448
12
     U.S. 555, 579 (1980), respectively). The public has the right to access judicial proceedings for an
13
     important reason: the public needs to observe the judicial process to ensure public confidence
14

15 and accountability in the administration of justice. Verifying outcomes is not enough: “People in

16 an open society do not demand infallibility from their institutions, but it is difficult for them to

17 accept what they are prohibited from observing.” Richmond Newspapers, 448 U.S. at 572. As the

18
     Ninth Circuit has held, “[c]itizens could hardly evaluate and participate in robust public
19
     discussions about the performance of their court systems if complaints—and, by extension, the
20
     very existence of lawsuits—became available only after a judicial decision had been made.”
21

22 Courthouse News Serv. V. Planet, 947 F.3d 581, 592 (9th Cir. 2020).

23          Courts do not close judicial proceedings and subsequently release details so that the

24 public can verify a jury verdict or court ruling. That system would not ensure public confidence

25 in court decisions, much less accountability. Yet that would be the result of Uniloc’s

26
     presumption flipping. Instead, courts presume public access to their proceedings and records to
27
     ensure confidence in their acts and decisions.
28
                                                       4
     Case No. 3:18-cv-00360 (WHA),                                    REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
                Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 9 of 19


 1          B.       Uniloc’s Opposition Rehashes Arguments and Evidence this Court Has
                     Rejected Twice.
 2
            Despite its additional pages, Uniloc’s Opposition offers no new evidence or argument for
 3
     sealing third-party materials on the remand, relying instead on the original submissions with its
 4
     Motion for Reconsideration. See Dkt. 168. The record before this Court has not changed. Neither
 5
     should its decision to deny Uniloc’s sealing requests in full.
 6
            Uniloc’s reproduction of failed arguments shows it continues to miscomprehend the
 7
     “stringent standard” applicable to its sealing requests. Ctr. For Auto Safety v. Chrysler Grp.,
 8
     LLC, 809 F.3d 1092, 1096–97 (9th Cir. 2016)
 9
            . This Court concluded that Uniloc’s submissions do not meet this stringent standard
10
     because the “supposed risk of (still) generalized competitive harm in future negotiations from
11
     disclosure did not and does not compellingly outweigh the public’s interest in accessing this
12
     information.” Dkt. 187 at 3.
13

14                   1.   Uniloc’s Conclusory Assertions Do Not Establish Concrete or Particular
                          Reasons for Secrecy.
15
            The Federal Circuit’s remand order requires “particularized determinations as to whether
16
     and, if so, to what extent, the materials of each of these parties should be made public.” Uniloc,
17
     964 F.3d at 1364. But Uniloc continues to provide generalized assertions instead of concrete
18
     evidence or articulate explanation. Uniloc has submitted many words and pages in support of its
19
     sealing requests, see Uniloc Dkt. 208 at 15, 18, but those words still offer conclusory assertions
20
     rather than concrete facts that could support particularized determinations on issues relevant to
21
     sealing.
22
                     2.   Blanket protective orders without more do not justify sealing.
23
            Without more, protective orders and confidentiality provisions cannot justify sealing
24
     court records. See Dkt. 199 at 7–8; Civ. L.R. 79-5(d)(1)(a). Regardless, Uniloc relies on blanket
25
     confidentiality provisions without more to justify sealing once again. See Dkt. 208 at 15–16. This
26
     reliance is misplaced: as this Court recognized when denying Uniloc’s prior sealing requests, the
27
     fact that a “Settlement Agreement ‘by its own terms’ is designated confidential does not relieve
28
                                                       5
     Case No. 3:18-cv-00360 (WHA),                                    REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
            Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 10 of 19


 1
     [the parties] of their burden to show compelling reasons to seal the document.” United Tactical
 2
     Sys., LLC v. Real Action Paintball, Inc., No. 14-CV-04050-MEJ, 2017 WL 4865558, at *5 (N.D.
 3
     Cal. Oct. 27, 2017); see also Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1138 (9th
 4
     Cir. 2003) (“Because [the litigant] obtained the blanket protective order without making a
 5
     particularized showing of good cause with respect to any individual document, it could not
 6
     reasonably rely on the order to hold these records under seal forever.”).
 7
                        3.   Uniloc Has Failed to Show Basic Licensing Information is a Trade Secret.
 8
             Uniloc asserts that the court records here contain or themselves are trade secrets. See Dkt.
 9
     208 at 8–9. But the third-party declarants—at least those who have submitted declarations the
10
     public can see—do not characterize the materials as identifiable trade secrets. Instead, they
11
     describe their information as confidential financial information. See Dkts. 168-6 ¶ 3 (“Avid
12
     considers the specific license terms it negotiates for third-party intellectual property licenses . . .
13
     to be confidential information of Avid.”); 168-7 (describing settlement agreement details as
14
     “confidential,” not trade secrets); 168-8 ¶ 2 (“The financial information (payment amount . . . is
15
     confidential and proprietary information of NEC.”); 168-11 ¶ 10 (“The Settlement agreement
16
     contains [redacted] sensitive and confidential business information . . . .”). The same applies to
17
     the only publicly-available third-party declaration that uses the term, “trade secret.” See Dkt.
18
     168-5 ¶ 5 (“[A]s with all financial records, Allscripts considers [the amount it paid Uniloc] a
19
     trade secret.”).
20
             Describing information as “confidential” does not justify sealing court records. See
21
     Kamakana, 447 F.3d at 1183 (“[T]he United States should have been on notice that [the]
22
     confidential categorization of discovery documents under the protective order was not a
23
     guarantee of confidentiality, especially in the event of a court filing.”).
24
             Uniloc’s opposition does not identify any particular assertions from its licensees that
25
     establish compelling reasons to seal basic information about patent licenses. Nor does it explain
26
     how the dates of patent licenses more than two years old could qualify as trade secrets, let alone
27

28
                                                        6
     Case No. 3:18-cv-00360 (WHA),                                      REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
            Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 11 of 19


 1
     how any actually do in this case. Nor does it address EFF’s arguments for why facts about patent
 2
     licenses are not trade secrets. See Dkt. 199 at 11–12.
 3
            Instead, Uniloc emphasizes the “opportunity” associated with a trade secret under the
 4
     Restatement’s definition, but ignores the requirements that the information be (1) “used in one’s
 5
     business” and (2) advantageous “over competitors who do not know or use it.” Dkt. 208 at 8
 6
     (quoting Rest. of Torts § 757, cmt. b (1939)).
 7
            As previously explained, this definition excludes basic facts about individual patent
 8
     licenses such as the length of its duration or name of its licensee. See Dkt. 199 at 6–7. Regardless
 9
     of how sensitive such information may be, Uniloc’s patents convey exclusive rights that by
10
     definition have no substitute or competition. While third-party licensees presumably do have
11
     competitors, information about Uniloc’s patent licenses will not advantage either side over the
12
     other. Both rivals will have to license Uniloc’s patents. Uniloc is not entitled to extort licensees
13
     by getting courts to seal records that would reveal their inflated license rates.
14
            Although Uniloc might in theory be harmed by the disclosure of low licensee fees to
15
     other third-parties, Uniloc’s licensees will not. The names, dates, and amounts of Uniloc’s
16
     licenses will not affect negotiations that do not involve Uniloc or its patents. Disclosing
17
     information about Uniloc’s patent licenses will not cause competitive harm to Uniloc’s licensees.
18
                    4.   Patent Licensing Information Is Not Per Se Sealable.
19
            Uniloc does not cite any authority to support the argument that patent licensing
20
     information is sealable per se. See Dkt. 208 at 9. Nor is that approach consistent with the Federal
21
     Circuit’s discussion of sealing in Uniloc, where it emphasized that “product-specific financial
22
     information, such as profit, cost, and margin data, as well as certain proprietary market research
23
     reports,” may be sealable where, as in Apple, there are “detailed declarations describing both the
24
     competitive injury that would result if such information were disclosed and the significant efforts
25
     the[ parties] had made to keep their product-specific financial information confidential.” Uniloc,
26
     964 F.3d at 1361. Such detailed information is absent from the record here.
27

28
                                                       7
     Case No. 3:18-cv-00360 (WHA),                                     REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
            Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 12 of 19


 1
            Product-specific financial information is similarly absent. That is not surprising: Uniloc
 2
     does not make or sell any products, and therefore does not have information of this type, and
 3
     does not participate in product markets where it could suffer competitive harm. See Dkt. 176 at
 4
     3–4.
 5
            However, neither EFF nor the public can see the seven sealed licensee declarations on
 6

 7 which Uniloc relies. See Dkt. 168-2 at 5–10. EFF hopes the Court will scrutinize the sealed

 8 declarations carefully to make sure they establish facts sufficient in gravity and number to

 9 support sealing basic patent licensing information, and continue to consider the vast majority of

10
     licensees who have voiced no objection to disclosure, particularly in light of the presumption that
11
     such materials are public records. See Dkt. 208 at 16. Uniloc has no obligation to treat silence as
12
     objection rather than consent to disclosure. See Resp. at 16.
13
            It is essential that the public be able to access information about patent licenses without
14

15 themselves litigating all the way through trial. See Dkt. 199 at 9–10. Making this information

16 accessible to the public will limit Uniloc’s ability to demand outsize settlement and damages

17 payments while ensuring it receives the reasonable royalty to which it is entitled under the law.

18
     Withholding access now may benefit Uniloc in the short term, but it will encourage abusive
19
     patent assertion and waste court resources for years to come.
20
21          C.      Uniloc Failed to Justify Sealing Court Records, Including an Entire Exhibit,
                    Filed with Apple’s New Motion to Dismiss
22

23                  1.   Uniloc Failed to Justify Sealing an Entire Documentary Exhibit.

24          Even if some portion of the Fortress Investment Memorandum might be sealable, Uniloc

25 cannot justify sealing the entire document based on vague and conclusory assertions of counsel.

26 There must be portions, such as the date and signature line, that convey no confidential

27 information and could therefore be disclosed. Instead, Uniloc asserts that this information is

28 considered confidential by Fortress and unknown to others such that disclosure would “harm
                                                      8
     Case No. 3:18-cv-00360 (WHA),                                   REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
            Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 13 of 19


 1
     Fortress’s ability to negotiate and further deal with Uniloc.” Dkt. 208. at 19. That makes no
 2
     sense: Fortress and Uniloc have already negotiated the deals to which the memorandum pertains.
 3
     Unexplained is how Uniloc or anyone else could use Fortress’s analysis to gain advantage in a
 4
     concluded negotiation with Uniloc or future negotiation with any other entity.
 5
            Such assertions “fail[] to provide a sufficiently compelling reason supported by specific
 6
     factual findings that overcome the presumption of access, especially considering that plaintiffs
 7
     seek to seal the entire document.” Dkt. 176 at 4.
 8
            Uniloc asserts that disclosing the sealed Fortress Investment Memorandum and portions
 9
     of witness deposition testimony would harm future negotiations, including between Fortress and
10
     Uniloc. But Fortress and Uniloc have already negotiated the deals to which the memorandum
11
     pertains; public disclosure would not disadvantage either rival. Unexplained as well is how
12
     anyone could use Fortress’s analysis to gain advantage in a concluded negotiation with Uniloc or
13
     future negotiation with any other entity.
14
            Also unexplained is the basis for Uniloc’s knowledge of what the Fortress Investment
15
     Memorandum contains and if its disclosure might cause concrete harm. According to Uniloc, Mr.
16
     Jacobs and Mr. Foster are competent to attest to Fortress’s claims of confidentiality, but they are
17
     also Uniloc’s litigation counsel. Id. at 18 – 19. Counsel declarations may serve many purposes,
18
     but they cannot establish facts that have no documentary support or evidentiary basis. See, e.g.,
19
     USB Techs. v. Piodata, Inc.,
20
     No. CV 19-8369-GW (ASx), 2018 WL 8807790 (C.D. Cal., Dec. 31, 2019) (refusing to order
21
     default judgment because “the only basis to support the relief requested is the attached
22
     declaration of Plaintiff’s counsel”).
23
            To support the sealing requests granted in Apple, the parties submitted “detailed
24
     declarations describing both the competitive injury that would result if such information were
25
     disclosed and the significant efforts the[ parties] had made to keep their product-specific
26
     financial information confidential.” Uniloc, 964 F.3d at 1361. Uniloc has submitted nothing of
27
     this kind. Mr. Jacobs’ declaration is uncompelling not only because comes from counsel, but
28
                                                         9
     Case No. 3:18-cv-00360 (WHA),                                   REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
            Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 14 of 19


 1
     also because it does not provide any concrete details about the competitive harm at issue or
 2
     efforts taken to keep this information confidential. Among other omissions is any indication as to
 3
     whether Uniloc’s attorneys signed a non-disclosure agreement when receiving Fortress’s
 4
     supposedly confidential information.
 5
                    2.   Uniloc Cannot Seal Witness Testimony That Has Been Publicly Disclosed.
 6

 7          The substance of much (if not all) of this witness testimony submitted with Apple’s

 8 motion has already been unsealed on the docket of another case in this District: Uniloc v.

 9 Google, No. 4:20-cv-05345-YGR (N.D. Cal.) Uniloc does not address the sealed portions of

10 witness testimony submitted with Apple’s motion and it should thus be unsealed. In Uniloc v.

11 Google, the defendant’s recently-filed reply (on its motion to dismiss for lack of standing)

12 describes the substance of James Palmer’s deposition testimony that is sealed in this case.

13 Evidently, Mr. Palmer stated “that [Uniloc] failed to meet its mandatory revenue requirements

14 and took no affirmative action to cure any default,” thus undermining Mr. Palmer’s opinion that

15 Uniloc’s “predecessor did not default” as well as his “efforts to downplay the importance of the

16 revenue requirement.” Def. Google’s Reply Supp. Br. in Supp. of Renewed Mot. to Dismiss for

17 Lack of Standing at 1. Information of this kind is not sealable; it is simply percipient witness

18 testimony about facts unfavorable to Uniloc’s standing argument.

19          Additionally, now that the Court has found that Uniloc lacks standing to sue Apple for

20 infringement, the public has an overriding interest in obtaining access to the new evidence and
21 arguments underlying Apple’s motion to dismiss. The public has a powerful interest in knowing

22 what happens during the judicial process, including how relevant evidence about, for example, a

23 party’s negotiating history, bears on a fundamental legal issue such as standing.

24          D.      Denying Uniloc’s Sealing Requests in Full Will Provide the Relief EFF Seeks
                    and Vitiate the Need for Further Intervention Unless Uniloc Appeals.
25
            This Court can once more vindicate the public’s right of access while denying EFF leave
26
     to intervene in this case. EFF would welcome a result similar to its previous motions, in which
27
     the Court granted public access to judicial records while limiting EFF’s intervention to
28
                                                     10
     Case No. 3:18-cv-00360 (WHA),                                  REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
            Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 15 of 19


 1
     supporting the Court’s unsealing order on appeal. Uniloc’s objection to EFF’s intervention
 2
     miscomprehends the purpose of the process and substance associated with asserting the public’s
 3
     access rights. Sealing procedures such as those of the Local Rules exist to provide the public
 4
     with notice and an opportunity to be heard on questions affecting their access to presumptively
 5
     public judicial proceedings and records. Uniloc’s opposition to public intervention, see Dkt. 208
 6
     at 13–14, ignores this fundamental purpose of allowing the public to participate in sealing
 7
     proceedings such as these.
 8
            As the Ninth Circuit has explained regarding the public’s right to access judicial
 9
     proceedings, “procedural and substantive safeguards [for the public’s right of access] are not
10
     mere punctilios, to be observed when convenient,” and that “too often, these parties are
11
     indifferent or antipathetic to disclosure requests.” Phoenix Newspapers v. U.S. District Court,
12
     156 F.3d 940, 951 (9th Cir. 1998). Where there is a less-than-adversarial process, “providing the
13
     public notice and an opportunity to be heard ensures that the trial court will have a true
14
     opportunity to weigh the legitimate concerns of all those affected by a closure decision.” Id.
15
     Such notice and opportunity for the public to be heard is crucial given that Apple conceded on
16
     appeal not to oppose some of Uniloc’s requests. See Uniloc, 964 F.3d at 1364 n.9 (“At oral
17
     argument, [Apple] stated that it would not object if the district court, on remand, decided to seal
18
     a table, . . . which provides the names of Uniloc's third-party licensees, the duration of their
19
     licenses, and the specific royalty rate each licensee paid.”).
20
            Uniloc’s suggestion that the Court function in place of EFF as intervenor, see Dkt. 208 at
21
     14, miscomprehends the role of all involved. As the proponent of sealing, Uniloc bears the
22
     burden of supplying sealing requests that comply with applicable law. See L. R. 79-5(d);
23
     Kamakana, 447 F.3d at 1178 (“A party seeking to seal a judicial record then bears the burden of
24
     overcoming this strong presumption [of public access] by meeting the ‘compelling reasons’
25
     standard.”) (citations omitted). Uniloc should have satisfied that burden in the first instance, but
26
     instead its “original sealing request was grossly excessive and its flouting of Local Rule 79-5
27
     particularly flagrant.” Uniloc 2017 LLC v. Apple, Inc., 964 F.3d 1351, 1360–61 (Fed. Cir. 2020)
28
                                                       11
     Case No. 3:18-cv-00360 (WHA),                                    REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
            Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 16 of 19


 1
     (citation omitted); In re Violation of Rule 28(D), 635 F.3d 1352, 1360 (Fed. Cir. 2011) (decrying
 2
     a litigant's “blatant[ly] . . . improper confidentiality markings,” which extended to case citations
 3
     and quotations from published opinions)).
 4
            Uniloc makes much of this Court’s prior denials of EFF’s intervention motions, see Dkt.
 5
     208 at 13, but ignores the fact that this Court each time also denied Uniloc’s sealing requests in
 6
     full. See Dkt. Nos. 159, 176. Because EFF intervened only to obtain access to sealed court
 7
     records, EFF had no reason to intervene further once this Court denied Uniloc’s sealing requests
 8
     in full. The same is true again: if the Court denies Uniloc’s requests in full, it should deny EFF’s
 9
     motion to intervene as moot.
10
            E.      The Court Should Deny Uniloc’s Request to Sanction EFF for Seeking to
11                  Vindicate the Public’s Right to Access Improperly Sealed Court Records.
12
            Uniloc’s request to sanction EFF is as improper. EFF did not file a third motion to
13
     intervene to ask this Court to reconsider its earlier unsealing orders that granted EFF the relief it
14
     sought while denying intervention in the underlying patent dispute. Dkt. 208 at 13–14. Instead,
15

16 EFF filed its motion to vindicate the public’s right to access judicial records that this Court and

17 the Federal Circuit have determined should not be sealed. Uniloc asks this Court to sanction

18 EFF’s attempt to vindicate the public’s right of access, which is only necessary because Uniloc

19 failed to timely comply with the Federal Circuit’s affirmance and remand. Moreover, sanctioning

20
     a non-party for seeking to assert the public’s right of access to judicial records would chill future
21
     efforts to hold litigants and courts to their obligations under the First Amendment and common
22
     law to default to openness, rather than secrecy.
23

24          Indeed, the Federal Circuit commended this Court for sending “a strong message that

25 litigants should submit narrow, well-supported sealing requests in the first instance, thereby

26 obviating the need for judicial intervention.” Uniloc, 964 F.3d at 1360–61. It also acknowledged

27
     the burden excessive sealing requests impose: “Trial court judges, heavily burdened with the task
28
                                                        12
     Case No. 3:18-cv-00360 (WHA),                                    REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
            Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 17 of 19


 1 of resolving complex legal and factual disputes, must also serve as the gatekeepers for vast

 2 quantities of information. They should not be forced to spend large swaths of their time

 3
     struggling to rein in overzealous efforts to seal.” Uniloc, 964 F.3d at 1363 (citing Takeda Pharm.
 4
     U.S.A., Inc. v. Mylan Pharm., Inc., No. cv-19-2216-RGA, 2019 WL 6910264, at *1 (D. Del.
 5
     Dec. 19, 2019) (“In my experience, corporate parties in complex litigation generally prefer to
 6

 7 litigate in secret. To that end, discovery is over-designated as being confidential, pleadings and

 8 briefs are filed under seal, redacted versions of sealed documents are over-redacted, requests are

 9 made to seal portions of transcripts of judicial proceedings, and parties want to close the

10
     courtroom during testimony.”); Cardiac Pacemakers, Inc. v. St. Jude Med., Inc., No. 1:96-cv-
11
     1718-DFH-TAB, 2007 WL 141923, at *2 (S.D. Ind. Jan. 16, 2007) (“[A]ll too frequently this
12
     Court finds itself reviewing overbroad and unsupported requests to file documents under seal.
13
     Lest practitioners suspect the Court is overstating its case, counsel in one case recently filed a
14

15 motion seeking to file excerpts from the Federal Register under seal.”).

16          No member of the public, EFF or otherwise, should have to litigate three motions and one
17 appeal over the course of more than two years to obtain access to documents that are strongly

18
     presumed to be public. In the Ninth Circuit, the public “has a qualified right of timely access to
19
     newly filed civil nonconfidential complaints that attaches when the complaint is filed.”
20
     Courthouse News, 947 F.3d at 585. EFF should certainly not be sanctioned for seeking timely
21

22 access to judicial records in this case.

23          In any event, as explained above, EFF’s renewed motion does not seek reconsideration of

24 the Court’s earlier unsealing orders. In denying Uniloc’s motions to seal, the Court’s previous

25 unsealing orders provided EFF with the full relief it sought in its motions to intervene and unseal

26
     records. In fact, EFF agrees with the substance of those orders and defended them on appeal to
27

28
                                                      13
     Case No. 3:18-cv-00360 (WHA),                                    REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
            Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 18 of 19


 1 the Federal Circuit. The denial of EFF’s intervention had the practical effect of prohibiting EFF

 2 from becoming a party to the underlying dispute—a result that EFF agrees is unnecessary.

 3
            Additionally, Uniloc’s request to sanction EFF for seeking public access fails because it
 4
     misreads this Court’s Local Rules. See Dkt. 208. at 14–15. Uniloc ignored the the Local Rules’
 5
     requirements for sanctions requests, including that they must be brought in a separately noticed
 6

 7 motion. See L.R. 7–8. More fundamentally, however, Uniloc’s theory that EFF should have filed

 8 a motion for reconsideration of the Court’s earlier unsealing orders fails because EFF is not a

 9 party in this case. Local Rule 7-9 (stating explicitly that the procedures required for motions for

10
     reconsideration apply expressly to “the parties in the case”).
11
            At bottom, Uniloc’s sanctions request is misdirection to avoid scrutiny of its “grossly
12
     excessive” sealing requests and “particularly flagrant” violation of the Local Rules. Uniloc, 964
13
     F.3d at 1360–61. Notably, Courts can and do impose sanctions to punish and deter improper
14

15 sealing requests such as Uniloc’s. See In re Violation of Rule 28(D), 635 F.3d at 1360 (ordering

16 sanctions because “[t]he action of . . . counsel bespeaks an improper casual approach to

17 confidentiality markings that ignores the requirements of public access, deprives the public of

18
     necessary information, and hampers this court's consideration and opinion writing.”); Nevro
19
     Corp. v. Bos. Sci. Corp., 312 F. Supp. 3d 804, 805 (N.D. Cal. 2018) (imposing sanctions on a
20
     law firm that filed overbroad sealing motion).
21

22 III.     CONCLUSION
            For the foregoing reasons, EFF respectfully requests permission to intervene for the
23
     limited purpose of obtaining public access to judicial records.
24

25 Dated: December 9, 2020                                            Respectfully submitted,

26                                                         By:        /s/ Alexandra H. Moss
                                                                      Alexandra H. Moss
27                                                                    Aaron Mackey
28
                                                      14
     Case No. 3:18-cv-00360 (WHA),                                      REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
            Case 3:18-cv-00365-WHA Document 244 Filed 12/08/20 Page 19 of 19


 1                                                  Attorneys for Intervenor
                                                    ELECTRONIC FRONTIER
 2                                                  FOUNDATION
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                           15
     Case No. 3:18-cv-00360 (WHA),                    REPLY ISO MOTION TO INTERVENE
     -00358, -00363, 00365, 00572
